Order entered November 22, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00359-CV

     IN RE JBS CARRIERS, INC., AND CONNIE THOMAS, Relators

         Original Proceeding from the 44th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-09792

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.


                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                JUSTICE